Citation Nr: 0106845	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an effective date earlier than September 2, 
1998, for individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted TDIU benefits effective 
on June 21, 1999.  During the course of this appeal, the RO 
changed the effective date for these benefits to September 2, 
1998.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of this appeal.

The TDIU claim

Initial review of the claims file discloses the possibility 
that an unadjudicated TDIU claim substantially predates the 
claim upon which this appeal is based.  An earlier claim, 
adequately supported by record evidence, necessarily would 
vitiate a Board decision on the instant appeal.  Therefore, 
the Board REMANDS this case for RO determination of whether 
the veteran submitted an unadjudicated TDIU claim as defined 
by the United States Court of Appeals for Veteran's Claims 
(Court).  See Norris v. West, 12 Vet. App. 413 (1999).  In 
Norris, the Court held that a TDIU claim arises implicitly 
during RO consideration of an increased rating claim when a 
veteran's schedular rating meets minimum TDIU requirements 
and when there is evidence of service-connected 
unemployability.  Id. at 421.  There is at least prima facie 
evidence that the current case meets these two criteria.

Recent RO rating decisions suggest that the veteran may have 
met minimum schedular TDIU criteria many years ago.  The RO 
first granted service connection for several disorders in 
January 1974.  At that time, the RO determined the combined 
disability rating to have been 30 percent, effective in July 
1973 (the date of the veteran's original service connection 
claim).  However, in February 1999 the RO found clear and 
unmistakable error (CUE) in the January 1974 decision and 
determined that the combined rating for the veteran's 
service-connected disorders should have been 70 percent, 
effective in July 1973.  Given the nature of the veteran's 
service-connected disorders, his combined rating, as 
corrected by the February 1999 decision, arguably met 
schedular TDIU criteria as they existed when the RO granted 
service connection in January 1974, see 38 C.F.R. § 4.16 
(1973), thereby arguably meeting the first prong of the 
Norris implicit claim test.

Assuming without deciding that the veteran's combined total 
disability percentage met VA TDIU requirements as they 
existed in January 1974, Norris appears to require VA to 
determine whether the second prong of the implicit claim test 
is met, i.e. whether evidence of service-connected 
unemployability arose in connection with an increased rating 
claim submitted after January 1974.  See Norris v. West, 12 
Vet. App. at 421.  While it clearly is inappropriate for the 
Board to address the merits of this issue absent a prior RO 
determination, the Board notes that the veteran has submitted 
several increased ratings claims since January 1974.  The 
Board further notes a September 1999 rating decision in which 
the RO found that "[the veteran] has not worked full time 
since retirement from the U.S. Army in 2/67.  He has not been 
able to work or seek employment since that time."  Assuming 
without deciding that these RO findings pertain to service-
connected disorders and that they are supported by the 
record, the Board finds that they constitute at least a prima 
facie showing that the second prong of the Norris test also 
may be met.

The foregoing discussion has no direct or immediate bearing 
upon the veteran's June 1995 written TDIU claim or the RO's 
August 1995 RO denial.

The Dependants' Educational Assistance claim

In addition to the issue discussed above, the September 1999 
rating decision also granted DEA benefits and assigned an 
effective date of June 21, 1999, which the RO changed to 
September 2, 1998, by a November 1999 rating decision.  In 
January 2000 the veteran submitted a VA Form 9 which 
continued to assert entitlement to an earlier effective date 
for DEA benefits.  The Board construes the January 2000 
statement as a Notice of Disagreement (NOD), timely 
articulating clear disagreement with the September 1999 
rating decision, as amended by the November 1999 decision, on 
the DEA effective date.  See 38 C.F.R. § 20.201 (2000).  
However, the RO has not provided the veteran with the 
required Statement of the Case (SOC) addressing this issue.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (2000); Manlincon v. West, 12 
Vet. App. 238, 240-41 (2000) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should revisit the claims file 
to determine whether there is an 
unadjudicated TDIU claim after January 
1974.  If the RO finds an implicit, 
unadjudicated claim as defined by Norris 
and explained above, it should adjudicate 
the claim in compliance with the 
applicable appeals processing procedures.

2.  The RO should provide the veteran and 
his representative with an SOC addressing 
all evidence pertaining to entitlement to 
an effective date earlier than September 
2, 1998, for DEA benefits and with 
information regarding the appropriate 
time period within which to submit a 
substantive appeal.  If the veteran files 
a timely substantive appeal the RO should 
process the case and return it to the 
Board in compliance with the applicable 
appeals processing procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



